 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                    CASE NO. 2:17-CR-212 MCE
11
                               Plaintiff,         MOTION TO CONTINUE DEFENDANT’S
12                                                SENTENCING HEARING
                          v.
13                                                DATE: July 25, 2019
     RUVILA ELIZABETH LIMA,                       TIME: 10:00 a.m.
14     “aka” Ruby,                                COURT: Hon. Morrison C. England, Jr.
                         Defendant.
15
16
17         Pursuant to an agreement between the parties, and the probation officer, Defendant
18 RUVILA ELIZABETH LIMA, “aka” Ruby, respectfully requests the Court to continue sentencing
19 to August 22, 2019, at 10:00 a.m. and to adopt the following schedule for Disclosure and
20 Sentencing in the above-referenced matter:
21
22
23
24
25
26
27
28


      MOTION TO CONTINUE DEFENDANT’S              1
30    SENTENCING HEARING
 1   Judgment and Sentencing date:                                     August 22, 2019 at 10:00 a.m.
 2   Reply or Statement of No Opposition and any                                     August 15, 2019
     Sentencing Memos:
 3

 4   Motion for Correction Filed:                                                                n/a

 5   A Pre-Sentence Report with responses to                                                     n/a
     Informal objections shall be filed with the court
 6   and disclosed to counsel no later than:

 7   Counsel’s written objections to the Pre-                                                    n/a
     Sentence report shall be delivered to the
 8   Probation Officer and opposing counsel no
     later than:
 9
10   The Pre-Sentence Report is due no later than:                                               n/a

11
12
     Dated: July 14, 2019                                MCGREGOR W. SCOTT
13                                                       United States Attorney
14
                                                  By: /s/ ROSANNE L. RUST
15                                                    ROSANNE L. RUST
                                                      Assistant United States Attorney
16
     Dated: July 14, 2019
17
18                                                By: /s/ DINA SANTOS
19                                                    DINA SANTOS
                                                      Counsel for defendant
20                                                    Ruvila Elizabeth Lima, “aka” Ruby

21
22                                               ORDER

23         IT IS SO ORDERED.

24 Dated: July 22, 2019
25
26
27
28


     MOTION TO CONTINUE DEFENDANT’S                  2
30   SENTENCING HEARING
